DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they contain gray and black shading in Figures 1-6, 9, and 11-17 rendering them ineligible and insufficient quality so that all details in the drawings or photographs are reproducible in the printed patent. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the first end of the perimeter projection is separated from the second perimeter projection by a distance of d” must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: line 2 of page 40 contains a typographical error in that the teething and suckling device is “104”, not “100”. Appropriate correction is required.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  typographical errors.
Line 22 of claim 1 should read “wherein the first end of the first perimeter projection is separated from the second perimeter…”
Claims 2-5, 7-11, and 13-17 should read “[[A]] The teething and suckling apparatus of claim…”
Line 2 of claim 4 should read “separate and distinct from the article of manufacture second cavity.”
Line 6 of claim 6 should read “outer surface; and…” and the last line of claim 6 should read “infant[[; and]].”
Line 7 of claim 7 should read “wherein the first end of the first perimeter projection is separated from the second perimeter…”
Line 2 of claim 10 should read “separate and distinct from the article of manufacture second cavity.”
claim 12 should read “wherein the first end of the first perimeter projection is separated from the second perimeter…”
Line 2 of claim 16 should read “separate and distinct from the article of manufacture second cavity.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyslop (US Pub. No. 2018/0055741).
Hyslop discloses a teething and suckling apparatus (10) comprising a fabric enclosure (20) having an enclosure opening for insertion of an infant's hand (opening on bottom of 20 through which infants hand is inserted; for example, see Figure 6), a fabric enclosure first cavity (within 20B, 20T, 20S) configured to enclose multiple fingers of an infant's hand (for example, see Figure 7), the fabric enclosure first cavity having a fabric enclosure first cavity outer surface (20B, 20T, 20S; for example, see Figure 7), a fabric .
Allowable Subject Matter
Claims 1-5 and 12-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a first perimeter projection around only a first portion of the perimeter of the article of manufacture cavity, a second perimeter projection around only a second portion of the perimeter of the article of manufacturer cavity, wherein the first portion of the perimeter of the article of manufacture cavity is distinct from the second 
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duwelius et al. (US Pub. No. 2005/0222621), Kiraly (US Pub. No. 2014/0207187), Kash (US Pub. No. 2009/0163952), Goldwire (US Pub. No. 2007/0288056), Steward (US Pub. No. 20150209240), Perry (US Pub. No. 20090143822), Wright (US Patent No. 5,385,573), Williams (US Pub. No. 2018/0263858), Gilbert, JR. (US Pub. No. 2006/0004412), Blaney (US Patent D874,787), and Hardisty (US Patent D750,791) all disclose teething and suckling devices comprising a fabric enclosure (mitt, mitten, or glove).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 18, 2021